ACCEPTED
                                                                                        03-14-00460-CV
                                                                                               4418859
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   3/9/2015 12:05:27 PM
                                                                                       JEFFREY D. KYLE
                                 NO. 03-14-00460-CV                                              CLERK




                                                                       FILED IN
                                                                3rd COURT OF APPEALS
                       IN THE THIRD COURT OF             APPEALS AUSTIN, TEXAS
                                AUSTIN, TEXAS                   3/9/2015 12:05:27 PM
                                                                  JEFFREY D. KYLE
                                                                        Clerk


      SANDRA FORD AND THE RUBY AND ANNIE SMITH FAMILY
                       PARTNERSHIP,
                          Appellant

                                               v.
                   WILLIAM RUTH, JUDGMENT CREDITOR
                                Appellee



   Appealed from the 424th Judicial District Court San Saba County, Texas
                              Cause No. 9145


 APPELLE WILLIAM RUTH, JUDGMENT CREDITOR'S, MOTION TO
  EXTEND TIME TO RESPOND TO APPELLANTS'S JOINT BRIEF


Frederick F. Hoelke
Attorney at Law
State Bar No. 09775600
26545 IH-10 West
Boerne Texas 78006
fredhoelke@aol.com
(210)-444-0999 Telephone
(210)-787-3881 Facsimile




Motion For Extension of Time to Respond to Joint Brief
          APPELLEE'S MOTION TO EXTEND TIME TO RESPOND
                   TO APPELLANTS' JOINT BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:
       NOW COMES Appellee William Ruth, Judgment Creditor, ( hereinafter

"Ruth" and files this Appellees' s motion to Extend Time to Respond to

Appellants' Joint Brief, and in support, would respectfully show:


       Appellants filed their Joint Brief on January 22, 2015 with the clerk of the

Court, accepting the same on January 23, 2015.


       Robert P. Wilson, Co-Counsel for Appellee, is not a part of the legal

representation as of February 9, 2015.


       Movant's counsel, a solo practitioner, has taken over the practice of another

counsel as of the 1st day of February, 2015 and has been working long hours in

assimilating the practice of this counsel, Mr. Wilson, and in addition movant's

counsel is mentoring a two-year lawyer.


       Prior to taking over the practice of Mr. Wilson movant was involved in two

Jury trials one in Bexar County and one in Kendall County coupled with

participating in 5 depositions and one mediation there was and has not been

enough time to properly approach the responsive brief.




                                                 2
Motion For Extension of Time to Respond to Joint Brief
        As a result, Appellee requires at least 30 days from the time of the filing of

this motion in order to appropriately respond to the joint brief filed by the

Appellants.


       This motion is not brought for the purpose of delay but only so that justice

may be done.


                                       Respectfully Submitted,


                                       LAW OFFICES OF FREDERICK F. HOELKE


                                       By:
                                               Frederick F. Hoe Ike
                                               SBN: 09775600
                                               26545 IH-10 West,
                                               Boerne, Texas 78006
                                               (210)-444-0999 Telephone
                                               (210)-787-3881 Facsimile
                                               fredhoelke@aol.com
                                               Attorney for Appellant Don C. Reser




                                                   3
Motion For Exte11sio11 of Time to Respond to Joint Brief
                                              VERIFICATION

     Before the undersigned authority personally appeared Frederick F. Hoe Ike
who upon his oath declared:

        " I have read the foregoing and swear the operative facts therein are true."

 Further, affiant sayeth not.


                            ~~
           Subscribed and sworn before me this - - - day of March, 2015




                                  r;=~~~~~~~\
                                     i'',':.¥!/'f.i~,,,,
                                   ff~~2.:A.:0l
                                                           LINDA J. KILLIAN
                                                      Notary Public. State of Texas
                                                                                       t
                                                                                      1•
                                   ~..:..~•.:.,§        My Commission Expires
                                   -:;,;;;.·r,;'1.~$~    December 26, 2016
                                        '''"'"''



                           CERTIFICATE OF CONFERENCE

      I certify that on March 9, 2015, I contacted the office of Coby D. Smith and
Burt L. Burnett by phone and have attempted in good faith to reach an agreement
about the subject matter of this Motion. Appellants oppose this motion.




                                                    4
Motion For Extellsio11 of Time to Respo11d to Joint Brief
                             CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing document, Appellee William Ruth,
Judgment Creditor's, Motion for Extension of Time to Respond to Joint Brief, was
served to those listed below on March 9, 2015 as follows:

Coby D. Smith
Brackett & Ellis, P.C.
100 Main Street
Fort Worth, TX 76102-3090
Fax: 817-870-2265
csmith@belaw.com


Burt L B umett
Burnett Law Firm P.L.L.C.
P.O. Box 1521
Abilene, Texas 79604
BurtLB umett@yahoo.com




                                                 5
Motion For Extension of Time to Respond to Joint Brief